                        IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF OREGON

PETER GARCIA,

               Petitioner,                          Civ. No. 6:20-cv-2175-MC

       v.                                             OPINION AND ORDER

COAST COMMUNITY HEALTH
CENTER

            Respondent.
_____________________________

MCSHANE, Judge:

       Petitioner Dr. Peter Garcia sues Coast Community Health Center (“CCHC”) for age

discrimination, disability discrimination, and retaliation. Dr. Garcia brings the action under the

Age Discrimination Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”),

Title VII, and the Genetic Information Nondiscrimination Act (“GINA”). He seeks lost wages and

benefits, liquidated damages, and punitive damages.

       CCHC asks this Court to dismiss all of Petitioner’s claims. Because Dr. Garcia has failed

to state a claim, Def.’s Mot. to Dismiss, ECF No. 24, is GRANTED.

                                       BACKGROUND

       Petitioner, Dr. Garcia, brings claims for age discrimination in violation of the ADEA,

ADA, and retaliation in violation of Title VII, the ADA, and the GINA. All the claims stem from

two separate employment applications to CCHC for two positions: Chief Medical Officer

(“CMO”) and Chief Operations Officer (“COO”). Pet’r’s Am. Compl. 4-5, ECF No. 18. Dr. Garcia

first applied to the CMO position at CCHC in response to an email advertisement from a recruiter

1 – OPINION AND ORDER
in August 2019. Pet’r’s Resp. 2, ECF No. 28. Following an interview with CCHC, the recruiter

informed Dr. Garcia that he was no longer in consideration for the position based on a lack of

recent Federally Qualified Health Centers (“FQHC”) experience. Id. Later, Dr. Garcia filed a

discrimination charge under the ADEA with the Equal Employment Opportunity Commission

(“EEOC”) and resubmitted his application to CCHC for reconsideration for the CMO position. Id.

In May 2020, CCHC’s Chief Executive Officer, informed Dr. Garcia that he was no longer

considered for the CMO position because of a lack of recent critical care experience. Id. at 3.

        In April 2020, CCHC opened a different position for COO and Dr. Garcia applied. Id.

After receiving no communication about his COO application, Dr. Garcia submitted a

discrimination and retaliation complaint to the EEOC against CCHC. Id. In February 2021, CCHC

informed Dr. Garcia that the COO opening was being closed to outside applicants because of

COVID-19 concerns. Id. at 4.

                                        LEGAL STANDARD

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

factual allegations sufficient to “state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual

allegations allow a court to infer the defendant’s liability based on the alleged conduct. Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). The factual allegations must present more than “the mere

possibility of misconduct.” Id. at 678. When considering a motion to dismiss, a court must accept

all allegations of material fact as true and construe those facts in the light most favorable to the

non-moving party, Burget v. Lokelani Bernice Pauahi Bishop Tr., 200 F.3d 661, 663 (9th Cir.

2000), but it is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Twombly, 550 U.S. at 555.



2 – OPINION AND ORDER
       A plaintiff does not have to establish a prima facie case under the McDonnell Douglas

standard at the pleading stage. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). But a plaintiff must still plead a

set of facts consistent with the allegations. Id. at 514. Although a plaintiff does not need evidence

to support a prima facie case at the dismissal stage, there still must be sufficient facts to assert a

claim. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1122 (9th Cir. 2008). If a

complaint is dismissed, the Court must grant the plaintiff leave to amend unless it “determines that

the pleading could not possibly be cured by the allegation of other facts.” Doe v. United States, 58

F.3d 494, 497 (9th Cir. 1995). Pro se litigants must be granted leave to amend even more liberally

“unless it determines that the pleading could not possible be cured by the allegation of other facts.”

Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242, 247 (9th Cir. 1990).

                                           DISCUSSION

I.     Motion to Strike

       Respondent properly moved to strike much of Petitioner’s response under Fed. R. Civ. P.

12(f). Def.’s Mot. to Strike, ECF No. 30. Petitioner incorrectly used his response as a quasi-

amended complaint. That said, because Petitioner’s complaint and response still fails to allege a

prima facie case of age discrimination, disability discrimination, or retaliation, this Court will

DENY the motion to strike and instead dismiss each of the claims using all the information alleged

in Petitioner’s complaint and response.

II.    Withdrawn Claims

       Petitioner voluntarily withdrew several claims in his response. He withdrew his retaliation

claim under Or. Rev. Stat. § 659A.030 because he has not yet exhausted the administrative

remedies through the EEOC. Pet’r’s Resp. 21–22. He also voluntarily withdrew his claims under



3 – OPINION AND ORDER
26 U.S.C. § 6104 and 18 U.S.C. § 1001 because neither has a private cause of action available to

Petitioner. Pet’r’s Resp. 25. Thus, all three claims are DISMISSED.

III.    Age Discrimination

        Petitioner fails to allege facts sufficient for a prima facie case of age discrimination for

either the CMO or COO position under the ADEA or Or. Rev. Stat. § 659A.030. The complaint

for both the federal and state claims must allege the same elements: (1) that the plaintiff was at

least 40 years old at the time of the alleged discriminatory conduct; (2) the plaintiff applied to the

position and was denied; (3) the plaintiff was otherwise qualified for the position; and (4) either a

substantially younger applicant with equal or lesser qualifications was hired or plaintiff was denied

under circumstances “giving rise to an inference of age discrimination.” Bellinger v. Coos Bay

Sch. Dist., No. 6:13-cv-01443-AA, 2014 WL 5791575, at *3 (D. Or. Nov. 5, 2014); Robillard v.

Opal Labs, Inc., 428 F. Supp. 3d 412, 435–36 (D. Or. 2019). Petitioner’s claim fails both the third

and fourth element of the prima facie case for age discrimination.

        Petitioner first fails to allege that he was qualified for either position. Petitioner relies on

performance reviews and experience that is well over 20 years old to prove that he was qualified

for both CCHC positions. Pet’r’s Resp. Ex. C. He relies on his own approximations of the position

requirements and conclusions about his own abilities to argue that he is qualified. Pet’r’s Resp. 4–

8. But CCHC twice explained to Petitioner why he was not qualified, which he acknowledges. See

Pet’r’s Resp. 2–3. Both explanations from CCHC relate to a lack of recent experience in FQHC

or critical care. Id. Petitioner also fails to allege that he has a current Oregon medical license.

Def.’s Mot. to Dismiss 13, ECF No. 24. At no point does Petitioner address these specific

shortcomings in his qualifications, so he has not alleged that he is qualified for either position at

CCHC.



4 – OPINION AND ORDER
       Petitioner also fails to allege that a younger applicant with equal or lesser qualifications

than himself was hired. Dr. Ann Kellogg was hired by CCHC. Petr’s Am. Compl. Ex. D. Even if

this Court assumes that Dr. Kellogg is younger than Petitioner, which Petitioner never alleges,

Petitioner fails to argue that he has similar or more qualifications. Instead, Petitioner falsely

equates experience with qualifications and tries to shift the burden to the hospital, pointing out that

CCHC never argued that Dr. Kellogg was the “superior” candidate. Pet’r’s Resp. 16–17. Petitioner

takes this faulty analysis a step further by implying that the hiring of Dr. Kellogg is itself evidence

of circumstances giving rise to an inference of age discrimination. Pet’r’s Resp. 17. There are no

facts alleged by Petitioner that suggest an inference of age discrimination in this case. Even if

Petitioner had properly plead that a younger applicant was hired, he makes no specific factual

allegations about qualifications other than loose inferences to his own experience. Petitioner has

only successfully alleged that CCHC had a job requirement of recent experience, which is not in

itself age discrimination.

       Finally, Petitioner claims the multiple explanations he received from different sources as

to why he was not hired are evidence giving rise to an inference of age discrimination. Pet’r’s

Resp. 3. However, it seems that both reasons, lack of recent FQHC and critical care experience,

are valid given Petitioner’s lack of qualifications for the position. Rather than an inference of

discrimination, this Court finds that Petitioner had several shortcomings fatal to his job application

and cited by various sources during his subsequent inquiry.

IV.    Disability Discrimination

       Petitioner did not exhaust the administrative remedies for his claim under the ADA. In each

of the filings that were submitted to the EEOC, Petitioner complained only of discrimination based

on age and retaliation. Pet’r’s Resp. 2–3; Maxon Decl. in Support of Mot. to Dismiss, Ex. B, Ex.



5 – OPINION AND ORDER
C., ECF No. 25. 42 U.S.C. § 12117(a) requires any plaintiff bringing an ADA claim first file a

charge of discrimination with the EEOC. See Brooks v. Agate Res., Inc., No. 6:15-cv-00983-MK,

2019 WL 2635594, at *7 n.2 (D. Or. March 25, 2019) (citations omitted). Thus, this Court lacks

jurisdiction over the ADA claim.

       But even if this Court had jurisdiction over the disability discrimination claim, Petitioner

has failed to allege a prima facie case. Petitioner must establish three elements for a prima facie

case under the ADA: “(1) he is disabled within the meaning of the ADA; (2) he is a qualified

individual able to perform the essential functions of the job with reasonable accommodation; and

(3) he suffered an adverse employment action because of his disability.” Allen v. Pacific Bell, 348

F.3d 1113, 1114 (9th Cir. 2003).

       Petitioner has once again failed to meet two of the elements of a prima facie case. As

previously established by the failure of his age discrimination claim, Petitioner is not a qualified

applicant for either position, regardless of his disability. Nor did the Petitioner suffer an adverse

employment action because of the disability. Petitioner fails to connect his rejection from CCHC

to his disability. The only reason he cites for possible disability discrimination is that he did not

include his phone number on his submitted CV. Pet’r’s Resp. 20–21. Petitioner makes no

allegations about how not providing his phone number impacted his hiring, much less whether the

omission of a phone number would implicate disability discrimination on the part of CCHC. He

fails again to allege enough facts for a prima facie case of disability discrimination under the ADA.

V.     Retaliation

       Petitioner makes several retaliation claims under Title VII, the GINA, the ADEA, and the

ADA. Some claims may be disposed of quickly because the law does not apply to Petitioner. First,

Title VII does not apply because it only protects individuals who are rejected from a job based on



6 – OPINION AND ORDER
race, color, religion, sex, or national origin. 42 U.S.C. §2000e-2(a)(1). As Petitioner does not claim

to be discriminated against due to any of these qualities, and instead alleges age or disability

discrimination, the Title VII retaliation claim is DISMISSED. Second, to make a claim under the

GINA, Petitioner must prove he was engaged in a protected activity which is an activity that

mentions GINA or genetic information. Ortiz v. City of San Antonio Fire Dept., 806 F.3d 822, 827

(5th Cir. 2015). Again, Petitioner is only claiming retaliation on the alleged age discrimination

during the first job application, which is not protected by the GINA. Pet’r’s Am. Compl. ¶¶ 69–

74. Thus, this claim is also DISMISSED.

         Third, Petitioner brings a retaliation claim under the ADEA.1 The elements to establish a

prima facie case are: (1) plaintiff engaged in a protected activity; (2) the employer took an adverse

employment action against the plaintiff; and (3) there is a causal link between the protected activity

and adverse action. Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000). Causation in retaliation

cases can be inferred from “circumstantial evidence of 1) an employer’s knowledge that the

plaintiff engaged in a protected activity, and 2) the time interval separating the protected activity

and allegedly adverse action.” Huffman v. Scappoose Sch. Dist. No. 1 J, No. 3:14-CV-00941, 2015

WL 4546084, at *6 (D. Or. July 28, 2015). Petitioner alleges that he engaged in the protected

activity of filing a complaint against CCHC with the EEOC on January 22, 2020, after he did not

receive a response to his application for the CMO position. Pet’r’s Am. Compl. ¶ 24. He applied

for the COO position four months later. Id. ¶ 25. He again did not hear from CCHC following his

second application until February 2021 to inform him the position had closed to outside applicants

because of concerns about COVID-19. Id. ¶ 32. Petitioner finds this lack of interest in him as an


1
  Petitioner voluntarily withdrew his retaliation claim under Oregon’s retaliation statute, Or. Rev. Stat. § 659A.030,
for failing to exhaust administrative remedies. That said, the prima facie case for retaliation under Oregon law is the
same as a federal claim. Even if Petitioner had properly filed a state retaliation claim, it would fail for the same
reasons his federal claim fails.

7 – OPINION AND ORDER
applicant as an obvious indication of retaliation. He also argues that his request for CCHC’s tax

documents was a basis for retaliation despite recognizing a mere paragraph later that he has no

legal claim as a private actor for those documents. Pet’r’s Resp. 25. Ultimately, this claim cannot

survive dismissal on Petitioner’s promises of producing evidence at a trial based on his complete

lack of factual allegations today. See Ashcroft, 556 U.S. at 663, 678.

VI.    Attorney’s Fees
       Finally, this Court will award attorney’s fees to Respondent CCHC for claims brought

under Title VII, the ADA, and the ADEA. Zhang v. Honeywell Intern, Inc., 442 Fed.Appx. 288

(9th Cir. 2011); Ramirez v. Parker, No. 3:13-cv-01772-AC, 2015 WL 6163532, at *1 (D. Or. Oct.

20, 2015). Petitioner recognizes that attorney’s fees are only granted as “an extreme sanction,”

which is exactly why they are being granted in this case. Pet’r’s Resp. 26. Not only does this case

lack any factual basis to raise this claim above the low threshold of frivolity, but Petitioner has

also filed at least eight similar cases. See Garcia v. Waterfall Cmty. Health Clinic, No. 6:20-CV-

1800-MC (D. Or.) (J. McShane) (dismissed); Garcia v. Providence Health Sys. – Oregon, No.

3:16-cv-01096-BR (D. Or.) (J. Brown) (dismissed); Garcia v. Alicare Med. Mgmt., No. 1:10-cv-

00026-JL (D.N.H.) (dismissed); Garcia v. Haines City HMA, LLC, No. 6:13-cv-00362-PCF-GJK

(M. D. Fla.) (dismissed); Garcia v. Univ. Sys. of Georgia, No. 1:21-cv-00312-ELR-JSA (N.D.

Ga.) (pending); Garcia v. MaineGeneral Health, No. 1:18-cv-00019-NT (D. Me.) (dismissed);

Garcia v. Primary Health Care, Inc., No. 4:20-cv-00391-JAJSBJ (S.D. Iowa) (pending); Garcia

v. The Delta Companies, No. 3:20- cv-03194-X-BH (N.D. Tex.) (pending). Petitioner has

established a pattern of bringing a court case whenever the reality of a rejection from a job conflicts

with his own delusions of grandeur about his qualifications. This Court finds Petitioner’s claims

to be a waste of resources and awards attorney’s fees to Respondent accordingly.



8 – OPINION AND ORDER
       Moreover, this Petitioner will not be granted further leave to amend his complaint as it

would be futile given the utter lack of facts supporting the alleged discrimination and retaliation.

Petitioner already improperly used his Answer as an amended complaint and introduced more

allegations that still did not meet the pleadings threshold.

       This Court also warns Petitioner that he is fast approaching the standard for a vexatious

litigant. This finding would carry even harsher consequences than the attorney’s fees imposed

here, including restricting the ability to file a suit without obtaining prior permission. De Long v.

Hennessey, 912 F.2d 1140, 1147 (9th Cir. 1990). Petitioner’s lengthy history of hollow litigation

borders on the “flagrant abuse” standard. Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057

(9th Cir. 2007).

                                          CONCLUSION

       For the above reasons, Respondent’s motion to strike, ECF No. 30, is DENIED and

Respondent’s motion to dismiss, ECF No. 24, is GRANTED. Respondent’s request for attorney’s

fees is also GRANTED. Respondent is ORDERED to provide an accounting of their costs to the

Court within 30 days of this Opinion and Order.



IT IS SO ORDERED.


       DATED this 19th day of May, 2021.

                                               _s/Michael J. McShane____________
                                               Michael J. McShane
                                               United States District Judge




9 – OPINION AND ORDER
